                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA


BARBARA TANGWALL, et al.,

                    Plaintiffs,

              v.

WILLIAM R. SATTERBERG, JR., et            Case No. 4:20-cv-00040-SLG
al.,

                    Defendants.


                      ORDER RE MOTIONS TO DISMISS

      Before the Court are the following four pending motions:

      1.     Defendants Buscher, Christopher Zimmerman and Zimmerman &

Wallace, PC filed a Motion to Dismiss for Lack of Subject Matter Jurisdiction at

Docket 10.

      2. Defendants Paul Lyle and Brent E. Bennett filed a Motion to Dismiss

Claims Against Defendants Lyle & Bennett at Docket 11.

      3. Defendants William R, Satterberg, Jr. and Amy K. Welch filed a Motion

to Dismiss Satterberg and Welch at Docket 13.

      4.   Defendant Ruth Meier filed a Motion to Dismiss all claims against

Defendant Ruth Meier at Docket 15.

      Plaintiffs, Barbara Tangwall and Donna Uphues, filed a consolidated

response at Docket 19 in opposition to all four motions to dismiss. Defendants

Lyle, Bennett, and Meier replied at Docket 25 to Plaintiffs’ opposition. Oral



       Case 4:20-cv-00040-SLG Document 41 Filed 02/09/21 Page 1 of 9
argument was not requested on the motions and not necessary to the Court’s

determination.

                                            BACKGROUND

         This action was initiated on December 1, 2020. Plaintiffs’ Complaint was

actually received at the Fairbanks Courthouse a few days prior to that. Court staff

informed the undersigned judge of the submission, which prompted this Court to

enter the Supplemental Vexatious Litigant Order in Case No. 4:18-cv-00007-SLG.1

The supplemental order was electronically filed the day prior to Court staff

docketing Plaintiffs’ Complaint.          Given the timing of these events, the Court will

not dismiss this action based on a failure to comply with the Supplemental

Vexatious Litigant Order. Several days after the Complaint was filed, Plaintiffs filed

a First Amended Complaint at Docket 4.

                                      LEGAL STANDARD

I. Standard for Motion to Dismiss Pursuant to 12(b)(1)

         In order to survive a defendant’s motion to dismiss under Federal Rule of

Civil Procedure 12(b)(1), when subject matter jurisdiction is challenged, the plaintiff

must establish and prove jurisdiction.2 “In reviewing an order dismissing an action



1
  Case No. 4:18-cv-00007-SLG, Docket 138 at 3, 4 (members of the Tangwall family and others
are included in the “Tangwall Entity,” and are “permanently enjoined from filing any complaints,
pleadings, or other documents in this Court without obtaining express prior written permission of
this Court”); see also Notice of Intent to Enter Supplemental Vexatious Litigant Order at Docket
123 in that case.
2
    Kingman Reef Atoll Invs., LLC v. United States, 541 F.3d 1189, 1197 (9th Cir. 2008).

Case No. 4-20-cv-00040-SLG, Tangwall, et al. v. Satterberg, Jr., et al.
Order re Motions to Dismiss
Page 2 of 9
            Case 4:20-cv-00040-SLG Document 41 Filed 02/09/21 Page 2 of 9
for lack of subject matter jurisdiction, we must accept all of the plaintiff’s factual

allegations as true.”3 However, “unlike a Rule 12(b)(6) motion, a Rule 12(b)(1)

motion can attack the substance of a complaint’s jurisdictional allegations despite

their formal sufficiency, and in so doing rely on affidavits or any other evidence

properly before the court.”4 A plaintiff must establish Article III standing “for each

challenge [she] wishes to bring and each form of relief [she] seeks.”5

II. Standard for Motion to Dismiss Pursuant to 12(b)(6)

          “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”6

Iqbal does not require a litigant to prove her case in her pleading, but it requires

the litigant to “state ‘enough fact[s] to raise a reasonable expectation that discovery

will reveal evidence of [the misconduct alleged].’”7 This inquiry requires a court to

“draw on its judicial experience and common sense.”8 When reviewing a Rule

12(b)(6) motion, a court considers only the pleadings and documents incorporated


3
  McGowan v. Scoggins, 890 F.2d 128, 136 (9th Cir. 1989) (citing Atkinson v. United States, 825
F.2d 202, 204 n.2 (9th Cir. 1987)).
4
 Dreier v. United States, 106 F.3d 844, 847 (9th Cir. 1996) (quoting St. Clair v. City of Chico, 880
F.2d 199, 201 (9th Cir. 1989)..
5
    Sacks v. Office of Foreign Assets Control, 466 F.3d 764, 771 (9th Cir. 2006).
6
 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007)).
7
  Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1055 (9th Cir. 2011)
(alterations in original) (quoting Twombly, 550 U.S. at 556).
8
    Iqbal, 556 U.S. at 679.

Case No. 4-20-cv-00040-SLG, Tangwall, et al. v. Satterberg, Jr., et al.
Order re Motions to Dismiss
Page 3 of 9
            Case 4:20-cv-00040-SLG Document 41 Filed 02/09/21 Page 3 of 9
into the pleadings by reference, as well as matters on which a court may take

judicial notice.9 A court “accept[s] factual allegations in the complaint as true and

construe[s] the pleadings in the light most favorable to the nonmoving party.”10

          When a motion to dismiss for failure to state a claim is granted, a court

“should freely give leave [to amend] when justice so requires.”11 But leave to

amend is properly denied as to those claims for which amendment would be

futile.12

                                          DISCUSSION

          1. Defendants Buscher, Zimmerman, and Zimmerman & Wallace

          The Buscher Defendants assert that this Court lacks subject matter

jurisdiction to adjudicate the claims against them. Plaintiffs’ Amended Complaint

alleges that the Buscher Defendants filed a forcible entry and detainer action in

Alaska Superior Court against Plaintiffs, and that Christopher Zimmerman and his

law firm, Zimmerman & Wallace, “cause[d] the court and clerk of court to deny all

documents presented to the court by the Plaintiffs in defense of the illegal

foreclosure action of their personal residence.”13


9
 Metzler Inv. GMBH v. Corinthian Colleges, Inc., 540 F.3d 1049, 1061 (9th Cir. 2008) (citing
Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007)).
10
     Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).
11
     Fed. R. Civ. P. 15(a)(2).
12
  Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (citing Albrecht v. Lund, 845
F.2d 193, 195 (9th Cir. 1988)).
13
     Docket 4 at 3.

Case No. 4-20-cv-00040-SLG, Tangwall, et al. v. Satterberg, Jr., et al.
Order re Motions to Dismiss
Page 4 of 9
            Case 4:20-cv-00040-SLG Document 41 Filed 02/09/21 Page 4 of 9
       The allegations against these defendants is substantively the same as the

allegations that Ms. Tangwall and Donald Tangwall made against these

Defendants in Case No. 4:19-cv-00011-SLG and relate to an alleged improper

foreclosure proceeding in state court. For the same reasons that that case was

dismissed against these Defendants for lack of subject matter jurisdiction, these

same claims against these Defendants must be dismissed.                   The Court

incorporates by reference its explanations for the basis for its decision entered at

Docket 27 and 33 in Case No. 4:19-cv-00011-SLG. The Amended Complaint does

not plausibly allege facts that state a valid claim for relief under 42 U.S.C. § 1983.

And there is also no diversity of citizenship between the parties that could form an

alternative basis for jurisdiction over the state tort claims, as all the parties are

citizens of Alaska.       Ms. Tangwall has previously pleaded the same claims in

federal court and had an opportunity in that prior case to move to amend. The

Court finds that any further attempt at amendment as to these Defendants would

be futile.    Therefore, the claims against Defendants Buscher, Christopher

Zimmerman, and Zimmerman & Wallace, PC, shall all be dismissed with prejudice.



       2. Defendants Lyle and Bennett

       Defendants Lyle and Bennett are Alaska Superior Court judges. Plaintiffs

contend that each judge “has continuously denied the Plaintiffs the right to defend”




Case No. 4-20-cv-00040-SLG, Tangwall, et al. v. Satterberg, Jr., et al.
Order re Motions to Dismiss
Page 5 of 9
         Case 4:20-cv-00040-SLG Document 41 Filed 02/09/21 Page 5 of 9
in the state court foreclosure proceeding.14 For the reasons set forth in their

motion, these two defendants are absolutely immune from liability for damages for

acts committed within the administration of justice.15 This immunity is clear from

the Amended Complaint’s allegations. The two judges were each acting in a

judicial capacity when they applied the Fourth Judicial District’s Presiding Judge’s

Screening Order to the cases pending before them. And each judge’s actions fell

within the trial judge’s general subject matter jurisdiction.16

          For the foregoing reason, Defendants Lyle and Bennett are each accorded

absolute judicial immunity as to their alleged acts. The Court further finds that any

attempt at amendment to try to demonstrate that judicial immunity does not apply

as to these Defendants would be futile. Therefore, the claims against Defendants

Lyle and Bennett will be dismissed with prejudice.



          3. Defendants Satterberg and Welch

          In their motion seeking dismissal, Defendants Satterberg and Welch allege

that the Court lacks subject matter jurisdiction over Plaintiffs’ claims against them.

Plaintiffs’ claims against these Defendants assert that they “have continuously




14
     Docket 4 at 2, 3.
15
     Docket 12 at 7 (citing Owen v. City of Independence, 445 U.S. 622, 637 (1980)).
16
     See New Alaska Dev. Corp. v. Guetschow, 869 F. 2d 1298, 1302 (9th Cir. 1989).

Case No. 4-20-cv-00040-SLG, Tangwall, et al. v. Satterberg, Jr., et al.
Order re Motions to Dismiss
Page 6 of 9
            Case 4:20-cv-00040-SLG Document 41 Filed 02/09/21 Page 6 of 9
invoked the ‘Presiding Judge’s Screening Order’ to prelude Plaintiffs’ equal access

to the courts.”17

          For the same reasons that dismissal is warranted with respect to the claims

against the Buscher Defendants, et al., dismissal of the claims against these

private parties is also warranted. Further, the Court finds that the dismissal of the

civil rights claims under 42 U.S.C. § 1983 should be with prejudice, as the same

principles of state action that the Court has repeatedly explained to the Tangwall

entities applies to all such private attorneys and amendment would be futile. The

Court also does not have subject matter jurisdiction to preside over the state tort

claim of intentional infliction of emotional distress, as it is clear on the face of the

Amended Complaint that there is no diversity of citizenship.



          4. Defendant Ruth Meier

          Defendant Meier is the Clerk of Court at the Fairbanks state courthouse.

Plaintiffs allege that Ms. Meier refused to accept their attempted filings at the

courthouse based on the Presiding Judge’s Screening Order.

          The doctrine of judicial immunity extends to grant immunity to court

personnel from liability for damages for acts committed within the scope of the

administration of justice.18 For the foregoing reason, Defendant Meier is accorded


17
     Docket 4 at 4.
18
  See Mullis v. United States Bankruptcy Court for the District of Nevada, 828 F.2d 1385, 1390
(9th Cir. 1987), cert. denied, 486 U.S. 1040 (1988) (“Court clerks have absolute quasi-judicial
Case No. 4-20-cv-00040-SLG, Tangwall, et al. v. Satterberg, Jr., et al.
Order re Motions to Dismiss
Page 7 of 9
            Case 4:20-cv-00040-SLG Document 41 Filed 02/09/21 Page 7 of 9
absolute quasi-judicial immunity as to her alleged acts. The Court further finds

that any attempt at amendment to try to demonstrate that judicial immunity does

not apply as to this Defendant would be futile. Therefore, the claims against

Defendant Meier will be dismissed with prejudice.



      5. Applicability of Rooker-Feldman Doctrine

          An alternative and separate basis for the dismissal of this action is the

Rooker-Feldman doctrine.19 Under this doctrine, “[i]f a federal plaintiff asserts as

a legal wrong an allegedly erroneous decision by a state court, and seeks relief

from a state court judgment based on that decision, Rooker-Feldman bars subject

matter jurisdiction in the federal district court.”20

          Here, the primary legal wrong that Plaintiffs appear to assert is that

attorneys, state court judges, and state court personnel have all relied upon the

Presiding Judge’s Screening Order issued by the Fairbanks Superior Court.

Plaintiffs seek an order from this Court finding that the Presiding Judge’s Screening

Order “does not apply” in two state court cases.            21
                                                                 Pursuant to Rooker-Feldman,

this Court lacks jurisdiction to grant such relief.


immunity from damages for civil rights violations when they perform tasks that are an integral part
of the judicial process.”) (citations omitted).
19
  Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court of Appeals v.
Feldman, 460 U.S. 462 (1983).
20
     Kougasian v. TMSL, Inc., 359 F.3d 1136, 1140 (9th Cir. 2003).
21
     Docket 4.

Case No. 4-20-cv-00040-SLG, Tangwall, et al. v. Satterberg, Jr., et al.
Order re Motions to Dismiss
Page 8 of 9
            Case 4:20-cv-00040-SLG Document 41 Filed 02/09/21 Page 8 of 9
                                       CONCLUSION

       In light of the foregoing, the motions to dismiss at Dockets 10, 11, 13, and

15 are each GRANTED, and all claims against all Defendants are DISMISSED

with prejudice. The Clerk of Court is directed to enter a final judgment accordingly.

       DATED this 9th day of February, 2021 at Anchorage, Alaska.

                                                    /s/ Sharon L. Gleason
                                                    UNITED STATES DISTRICT JUDGE




Case No. 4-20-cv-00040-SLG, Tangwall, et al. v. Satterberg, Jr., et al.
Order re Motions to Dismiss
Page 9 of 9
         Case 4:20-cv-00040-SLG Document 41 Filed 02/09/21 Page 9 of 9
